Case: 17-12459   Date Filed: 08/13/2018   Page: 1 of 24


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-12459
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:15-cv-24081-CMA



LARRY EUGENE COLLINS,

                                                        Petitioner-Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                     Respondents-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (August 13, 2018)
                Case: 17-12459       Date Filed: 08/13/2018       Page: 2 of 24


Before TJOFLAT, NEWSOM and HULL, Circuit Judges.

PER CURIAM:

       Petitioner Larry Collins appeals the district court’s denial of his 28 U.S.C.

§ 2254 petition for a writ of habeas corpus. In his petition, Collins challenges his

Florida convictions for attempted premeditated first-degree murder and unlawful

possession and discharge of a firearm. Collins argues that his attorney rendered

ineffective assistance during his criminal trial, in violation of his Sixth Amendment

right to the assistance of counsel. After careful review, we affirm.

                                    I. BACKGROUND

A. Arrest of Petitioner

       On November 23, 2005, several Miami law enforcement officers responded

to reports of gunfire and a burning car. When the officers arrived at the scene, they

found two men—Eric Collins 1 and James Zachery—lying on the ground next to a

burned Dodge Ram truck.

       Eric and Zachery had been shot several times and set on fire, but they were

alive. According to the officers, Eric and Zachery identified Larry Collins as their

attacker and claimed that his car, a black Lexus sports utility vehicle (“SUV”), was

parked near the crime scene. After a brief search, the officers found Larry Collins’


       1
        Eric Collins and Petitioner Larry Collins are not related. To avoid confusion, we refer to
Eric Collins as “Eric” and Petitioner Larry Collins as “Larry Collins” or “Petitioner Larry
Collins” in this opinion.
                                                2
              Case: 17-12459       Date Filed: 08/13/2018   Page: 3 of 24


Lexus a few blocks away. Shortly thereafter, Larry Collins appeared and tried to

prevent the officers from towing his Lexus. The officers then arrested Larry

Collins.

      At trial, the State called Zachery and the officers as witnesses, as well as a

forensic technician and an arson investigator. The State did not call Eric, however,

because he died in 2009. In lieu of his live testimony, the State read aloud to the

jury Eric’s testimony from a 2006 pretrial hearing and a 2007 deposition. Larry

Collins’ defense attorney was present at both the 2006 pretrial hearing and the

2007 deposition.

B. Trial Evidence

      The evidence presented at 2010 trial reflected the following. On

November 23, 2005, James Zachery drove from Orlando to Miami to purchase

cocaine from his cousin, Eric Collins, who lived in Miami. Zachery planned to

purchase the drugs with cash folded with rubber bands and placed in a brown paper

bag. Zachery kept the brown paper bag in his truck’s center console between the

driver’s and the passenger’s seats.

      While he was on his way, Zachery called Eric and asked if Eric had any

cocaine to sell. Eric told Zachery that he did not have cocaine to sell but that he

could get it from Larry Collins.




                                            3
               Case: 17-12459    Date Filed: 08/13/2018   Page: 4 of 24


        After Zachery arrived at Eric’s house, Eric called Larry Collins, who came

over to Eric’s house. Upon arrival, Larry Collins told Eric and Zachery that he did

not have cocaine but that he would take them to purchase cocaine from someone

else. Larry Collins explained to Eric and Zachery that, before they could purchase

cocaine, he first needed to drop off his car—a black Lexus sport utility vehicle—at

his girlfriend’s house. Eric and Zachery agreed to Larry Collins’ plan.

        The three of them left Eric’s house. Zachery drove his Dodge Ram truck

with Eric in the passenger seat and followed Larry Collins, who drove his black

Lexus sport utility vehicle. Zachery and Eric followed Larry Collins for several

blocks before Larry Collins parked his black Lexus. Larry Collins then joined Eric

and Zachery in Zachery’s truck, sitting in the rear passenger-side seat, just behind

Eric.

        Under Larry Collins’ guidance, Zachery drove a few more blocks into a

neighborhood until Larry Collins told Zachery to park. Larry Collins told Eric and

Zachery that a friend would soon bring the cocaine for Zachery to purchase. After

waiting for several minutes, Zachery began to get nervous. Eric felt similarly, and

turned around to Larry Collins, who was sitting in the backseat, and told him that

they were ready to leave.




                                          4
               Case: 17-12459   Date Filed: 08/13/2018   Page: 5 of 24


      As they were about to leave, Eric noticed that a black sedan was driving

towards them. The black sedan slowly drove past Zachery’s truck and parked

nearby. Now even more nervous, Zachery started his truck in order to leave.

      At this point, according to Eric and Zachery, Larry Collins (who was sitting

in the backseat) pulled out a gun and began shooting Eric (who was sitting in the

front passenger seat) and Zachery (who was sitting in the driver’s seat). Eric was

shot three times in his back and shoulders. Zachery was also shot several times on

the right side of his body, but could not remember how many times.

      Eric then turned around to face Larry Collins, who shot Eric in his jawbone

on the left side of his face. Having each been shot several times, Eric and Zachery

acted as if they were dead—Eric by falling forward onto the truck’s dashboard and

Zachery by slumping over to his left onto the driver-side door.

      As he played dead, Zachery slightly opened his eyes and watched Larry

Collins exit the truck and tell someone to “get gas.” Zachery also noticed that Eric

was still in the truck, slumped over onto the truck’s dashboard. Zachery then saw

Larry Collins open up the passenger-side door and douse the front and the back of

the truck cabin with gasoline. Larry Collins also poured gasoline on top of Eric

and Zachery.




                                         5
              Case: 17-12459    Date Filed: 08/13/2018    Page: 6 of 24


      Zachery then heard Larry Collins say “we gonna burn these motherfuckers

up Miami style,” just as Larry Collins lit a match and dropped it in Eric’s lap.

Immediately, Eric and Zachery were engulfed in flames.

      With his eyes still barely open, Zachery watched as Larry Collins ran away

from the truck. Zachery then exited the truck and rolled on the ground in an effort

to snuff out the flames.

      According to Eric, after Larry Collins shot him, Eric saw a second individual

standing outside of the truck’s driver’s side door. Eric heard more gunfire and then

heard Larry Collins open the front passenger door. With his door now open, Eric

fell out of the truck and continued to play dead on the ground. Larry Collins then

walked towards Eric and stood over him.

      Eric heard Larry Collins order someone “to get the gas” and felt a liquid

being poured on him that smelled like gas. Eric also heard Larry Collins reach into

Zachery’s truck, just before Eric’s lower torso and legs were engulfed in flames.

Eric then saw Larry Collins run away from Zachery’s burning truck.

      After neighbors called 911, police and paramedics arrived on the scene.

Zachery told one of the officers that he “didn’t know the guy[’s] name [who had

done this to him] but [that] he was driving a black Lexus truck that was parked a

couple [of] streets over.” Zachery remembered being placed in the ambulance but

lost consciousness shortly thereafter. Zachery regained consciousness several


                                          6
              Case: 17-12459    Date Filed: 08/13/2018    Page: 7 of 24


weeks later and remained hospitalized for four more months. Zachery would

ultimately undergo five surgeries during his recovery, including an above-the-knee

amputation of one leg.

      While paramedics and officers attended to Zachery, police also spoke to

Eric, who was lying on the ground next to Zachery’s burning truck. Eric was

“hurt, bleeding, a little burned” and was in and out of consciousness. Eric told one

officer that his attacker was Larry Collins and that Larry Collins was likely to be

near his Lexus SUV, which was parked nearby. Based on the information received

from Eric, the responding police officers issued a “be on the lookout advisory” for

Larry Collins.

      After Eric was taken to the hospital, treated by the trauma team, and

recovering in a hospital bed, a Miami police detective spoke with Eric for a few

minutes. The detective asked Eric if he knew who had done this to him, and Eric

responded that “his friend, Larry, did it.” Eric also told the detective that “when

Larry was in the backseat he pulled out a gun and shot [Eric and Zachery]” and

immediately thereafter, “someone came up and [threw] gas and set the car on fire.”

Eric also told the detective that he did not know if Larry Collins had set him on fire

because he could not see at that point.

      Meanwhile, at the scene of the crime, Miami police officers were surveying

the area for the black Lexus that Eric and Zachery referenced when speaking to


                                          7
               Case: 17-12459    Date Filed: 08/13/2018   Page: 8 of 24


police. Within minutes, the officers found a black Lexus SUV parked a few blocks

away from the crime scene. The officers checked the Lexus’ vehicle identification

number and determined that Larry Collins was the owner. The officers then

arranged for the Lexus to be towed.

        As the officers began to tow the Lexus, a dark SUV arrived at the scene and

blocked the tow truck. Two men—one of whom was Larry Collins—exited the

dark SUV, yelling and waving their arms at the tow truck. Larry Collins

approached an officer who was escorting the tow truck and told her that he was the

owner of the Lexus. The officer then arrested Larry Collins and brought him back

to the crime scene.

        When Larry Collins arrived at the crime scene, Miami police officers

noticed that Larry Collins’ clothing looked “newly worn” and “didn’t fit [him]

properly.” The officers also noticed that Larry Collins’ hands “were extremely

ashy,” which the officers “associate[ed] with excessive washing.”

        While at the crime scene, the officers conducted a hand swab test for

gunshot residue on Larry Collins. The test came back positive for gunshot residue.

The officers subsequently took Larry Collins to the police station interrogation

room, where officers noticed that Larry Collins smelled like “a very strong odor of

gas.”




                                          8
              Case: 17-12459     Date Filed: 08/13/2018   Page: 9 of 24


      When inspecting the crime scene, the officers found two spent shell casings

from a semiautomatic weapon in the rear passenger seat of Zachery’s burned truck,

where Larry Collins had been sitting. Officers also found a spent projectile

embedded in the back of the truck’s driver’s seat. When the officers searched

Larry Collins’ Lexus, they found $5,191.10 in cash wrapped with rubber bands

inside the glove compartment, as well as a brown paper bag.

      When an arson investigator with the Miami Fire Department inspected

Zachery’s truck, he concluded that arson was the cause of the fire. At trial, the

arson investigator testified that an accelerant, likely gasoline, was poured into the

truck and lit with an open flame.

      Weeks later, on December 30, 2005, a social worker named Jacqueline

Vilaire visited Eric while he was recovering in the hospital. After the visit, Vilaire

made the following December 30 entry in Eric’s medical records, which was over

a month after the crime:

             Social worker questioned patient re the circumstances of
             the shooting and burns and patient reports that he was in
             a truck with his cousin and assumed friend, Larry, when
             an unknown assailant approached the truck and began
             shooting. Once the shooting began outside of the truck,
             Larry, then began to rob the patient and his cousin. After
             the patient and his cousin were shot and robbed gasoline
             was then poured into the truck and ignited via the
             unknown assailant outside of the truck. Larry has since
             been apprehended and the unknown assailant (sic) of the
             truck remains at large.


                                           9
               Case: 17-12459       Date Filed: 08/13/2018       Page: 10 of 24


       Vilaire did not testify at Larry Collins’ trial, but her medical entry was

admitted into evidence by stipulation of the parties. The medical entry was also

read aloud to the jury during Larry Collins’ cross-examination of a state witness

and discussed again during Collins’ direct examination of the defense’s memory

expert.

       In this § 2254 petition, Larry Collins argues that his trial counsel rendered

ineffective assistance when he failed to investigate and call Vilaire as a witness at

trial. Larry Collins contends that there is a reasonable probability that, if Vilaire

had testified at trial about Eric’s statements as reflected in her December 30

medical entry, the result of his criminal trial would have been different.

       As discussed later, Vilaire’s medical entry is not as exculpatory as Larry

Collins claims it to be. In the medical entry, Vilaire wrote that an “unknown

assailant approached the truck and began shooting” from outside the truck.

Notably, Vilaire’s medical entry never says that Larry Collins did not shoot Eric or

that he was not inside the truck. And Vilaire’s medical entry says that once the

shooting began, Larry Collins began robbing Eric and Zachery, which also places

him inside the truck and in coordination with the “unknown assailant” outside the

truck.2



       2
       We reject Petitioner Larry Collins’ argument that the state trial court made an
unreasonable determination of the facts when it stated that Vilaire’s testimony concerned only
                                               10
               Case: 17-12459        Date Filed: 08/13/2018        Page: 11 of 24


       Against the advice of his own counsel, Larry Collins testified to the

following at trial. Larry Collins was an undercover informant for the Drug

Enforcement Agency (“DEA”) who set up the November 23, 2005 drug deal such

that Eric and Zachery would purchase drugs from a third party—a person named

“EZ”—as part of Larry Collins’ undercover operation. Larry Collins admitted that

he drove his black Lexus SUV and led Eric and Zachery to a neighborhood near

Eric’s house. Larry Collins parked his car and joined Eric and Zachery in

Zachery’s truck. The three of them then drove to EZ’s location. But once they

arrived, the operation went awry.

       Without warning, EZ began firing a gun into Zachery’s truck from outside

the truck, shooting Eric and Zachery several times. Zachery’s truck then became

engulfed in flames. At this point, Larry Collins exited Zachery’s truck and pulled

Eric out of the truck. Because Zachery was not moving, Larry Collins assumed

that he was dead. Larry Collins then ran away from the burning truck and hid in a

nearby carport.

       Larry Collins called a friend to come pick him up, and that friend took Larry

Collins to his Lexus, which was still parked nearby. When Larry Collins got to his

Lexus, he saw that several police officers were having it towed. Realizing that he


“collateral matters.” To some extent, Vilaire’s testimony was collateral because it was only
impeachment evidence, not substantive evidence of guilt.
        In any event, the state trial court’s conclusion that Eric’s statements to Vilaire concerned
collateral matters was a legal conclusion on Strickland’s prejudice prong, not a finding of fact.
                                                 11
             Case: 17-12459      Date Filed: 08/13/2018   Page: 12 of 24


would likely be a person of interest to the police, Larry Collins approached the

police officers and identified himself as the owner of the Lexus. The officers then

arrested Larry Collins. After the officers arrested him, Larry Collins kept telling

the officers that he did not shoot Eric or Zachery.

      To rebut part of Larry Collins’ testimony, the government presented a DEA

agent, who testified that Larry Collins was an undercover informant for the DEA

but that the DEA was not involved in the November 23, 2005 drug transaction with

Eric and Zachery.

      The government also recalled one of its earlier witnesses—the Miami

detective who testified about Larry Collins’ appearance after he was arrested on

November 23, 2005. The detective testified that Larry Collins gave a different

version of his alibi on the night of the attack. According to the detective, Larry

Collins conceded that he was in Zachery’s truck meeting with Eric and Zachery at

one point in the evening, but claimed that he had left Zachery’s truck before the

attack occurred. Larry Collins maintained that he did not know anything about

Eric and Zachery getting shot.

      Instead, Larry Collins stated that, during his meeting with Eric and Zachery,

EZ drove by Zachery’s truck and parked nearby. Larry Collins then got out of

Zachery’s truck and entered EZ’s car before driving away from Zachery’s truck.

Larry Collins told the detective that he did not know what happened to Eric and


                                          12
             Case: 17-12459     Date Filed: 08/13/2018    Page: 13 of 24


Zachery after he left. Larry Collins also stated that, after he had left Zachery’s

truck with EZ, he went to EZ’s house (the location of which Larry Collins never

told the detective), where he bathed, changed clothes, and rested for a couple of

hours, after which EZ brought Larry Collins back to the crime scene.

C. Indictment, Conviction, and Direct Appeal

      On May 1, 2009, the State of Florida charged Petitioner Larry Collins with:

(1) attempted premeditated first-degree murder of Eric Collins by shooting him

with a firearm and setting him on fire (“Count 1”); (2) attempted premeditated

first-degree murder of James Zachery by shooting him with a firearm and setting

him on fire (“Count 2”); (3) unlawful possession and discharge of a firearm while

engaged in a criminal offense (attempted premeditated murder) that caused death

or serious bodily harm to Eric Collins and James Zachery (“Count 3”); (4) causing

damage to a structure by use of fire, resulting in great bodily harm, permanent

disability, or permanent disfigurement to Eric Collins (“Count 4”); and (5) causing

damage to a structure by use of fire, resulting in great bodily harm, permanent

disability, or permanent disfigurement to James Zachery (“Count 5”).

      After an eight-day trial in April 2010, a jury convicted Larry Collins on

Counts 1, 2, and 3 but acquitted him on Counts 4 and 5. In June 2010, the Florida

trial court sentenced Larry Collins to life imprisonment on the attempted

premeditated murder convictions in Counts 1 and 2, with a 25-year minimum


                                          13
               Case: 17-12459      Date Filed: 08/13/2018       Page: 14 of 24


mandatory sentence for discharging a firearm during the attempted premeditated

murders in Counts 1 and 2, and to a concurrent 15-year prison term for Count 3.3

       Larry Collins appealed, challenging several evidentiary rulings of the trial

court. The Third District Court of Appeal of Florida summarily affirmed the trial

court’s evidentiary rulings and upheld Larry Collins’ convictions. Collins v. State,

116 So. 3d 389 (Fla. Dist. Ct. App. 2013). In December 2013, the United States

Supreme Court denied Larry Collins’ petition for certiorari. Collins v. Florida, 571
U.S. 1079, 134 S. Ct. 698 (2013).

D. State Post-Conviction Proceedings

       On December 8, 2014, Petitioner Larry Collins filed a motion to vacate, set

aside, or correct his sentence under Florida Rule of Criminal Procedure 3.850(a).

Larry Collins’ 3.850 motion argued, inter alia, that his trial counsel rendered

ineffective assistance because he failed to investigate and call Vilaire as a witness,

who, according to Larry Collins, would have impeached Eric’s testimony that

Larry Collins shot him.

       On May 19, 2015, the Florida trial court—the Eleventh Judicial Circuit

Court—denied Larry Collins’ 3.850 motion. 4 The state trial court did not rule on

       3
        On October 8, 2014, Petitioner Larry Collins filed a motion to correct an illegal
sentence, pursuant to Florida Rule of Criminal Procedure 3.800(a). On May 19, 2015, the trial
court granted Larry Collins’ motion in part, ordering that he be resentenced to a mandatory
minimum of 20 years for discharging a firearm during the attempted premeditated murders in
Counts 1 and 2. The Eleventh Judicial Circuit Court’s ruling did not affect, however, Larry
Collins’ overall sentences of life imprisonment on Counts 1 and 2, the attempted premeditated
murder convictions.
                                              14
               Case: 17-12459       Date Filed: 08/13/2018       Page: 15 of 24


the performance prong. Rather, the state trial court held that, even assuming that

Larry Collins’ trial counsel was deficient for not investigating or calling Vilaire as

a witness at trial, this deficiency was not prejudicial, because Larry Collins had

failed to establish that Vilaire’s testimony “would have amounted to [nothing]

more than impeachment on collateral matters” and that her testimony would not

have affected the verdict.

       On August 12, 2015, the Florida appellate court—the Third District Court of

Appeal—summarily affirmed the state trial court’s denial of Larry Collins’ 3.850

motion. Collins v. State, No. 3D15-1683, 2015 WL 4751355, at *1 (Fla. Dist. Ct.

App. Aug. 12, 2015). Larry Collins did not appeal to the Florida Supreme Court

because the intermediate appellate court did not issue a written opinion. Fla. R.

App. P. 9.030(a)(2)(A)(ii) (limiting the Florida Supreme Court’s discretionary

jurisdiction to review, as relevant here, decisions of Florida district courts of

appeal that “expressly construe a provision of the state or federal constitution”).

E. Federal Post-Conviction Proceedings

       On October 29, 2015, Petitioner Larry Collins filed this petition under 28

U.S.C. § 2254 in the United States District Court for the Southern District of

Florida. Larry Collins advanced several claims in support of his petition, including


       4
        On March 11, 2015, Petitioner Larry Collins filed a habeas corpus petition, alleging that
his appellate counsel was ineffective. On July 30, 2015, Florida’s Third District Court of Appeal
denied this petition.
                                               15
              Case: 17-12459     Date Filed: 08/13/2018    Page: 16 of 24


a claim that his trial counsel failed to investigate and call Vilaire as a witness at

trial. This was the same claim made in Larry Collins’ prior 3.850 motion.

      On February 21, 2017, the magistrate judge issued a report recommending

that Larry Collins’ § 2254 petition be denied. As to Larry Collins’ ineffective

counsel claim, the magistrate judge found that trial counsel was not deficient for

failing to investigate or call Vilaire, as her testimony would have been cumulative.

In addition, the magistrate judge noted that Larry Collins never explained what

information Vilaire would have testified to that would have warranted exposing her

to cross-examination. The magistrate judge also concluded that Vilaire’s

testimony would probably not have affected the ultimate verdict, as Larry Collins

failed to show how Vilaire’s live testimony would have differed from her medical

entry, which was published and read aloud to the jury. Larry Collins objected to

the magistrate judge’s findings and conclusions concerning Larry Collins’

ineffective counsel claim, as well as other findings.

      On April 27, 2017, the district court adopted the magistrate judge’s report

and denied Larry Collins’ § 2254 petition. As to the ineffective counsel claim, the

district court found that Larry Collins’ trial counsel made a strategic decision in

deciding not to investigate or call Vilaire as a witness at trial and that this decision

was not deficient given the cumulative testimony provided by other witnesses at

trial. The district court also concluded that Larry Collins did not establish that he


                                           16
              Case: 17-12459      Date Filed: 08/13/2018    Page: 17 of 24


was prejudiced by any deficiency, as Vilaire’s medical entry was read aloud and

published to the jury. The district court further reasoned that, even if Vilaire had

testified, her testimony would have merely impeached Eric’s testimony and would

not have provided substantive evidence of Larry Collins’ innocence. The district

court denied a certificate of appealability (“COA”).

      Larry Collins appealed. On September 18, 2017, this Court granted Larry

Collins a COA on his ineffective counsel claim—specifically, whether the district

court erred in denying Larry Collins’ claim that his trial counsel ineffectively

failed to investigate and call Vilaire as a witness at trial.

                           II. STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act governs federal review

of state habeas corpus petitions. See, e.g., Brumfield v. Cain, __ U.S. __, __, 135
S. Ct. 2269, 2288 (2015). Section 2254 of the Act provides that federal habeas

corpus relief for a person in state custody is available only if (1) the state court

decision was “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States”

or (2) the state court’s decision “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d).




                                            17
              Case: 17-12459     Date Filed: 08/13/2018     Page: 18 of 24


      Accordingly, we must determine whether the state trial court’s denial of

Petitioner Larry Collins’ ineffective counsel claim involved an unreasonable

application of Supreme Court precedent or was based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. We review the state trial court’s order denying Larry Collins’ 3.850

motion—as opposed to the order of the Florida appellate court—because the latter

order was a summary affirmance that contained no reasoning. Wilson v. Sellers,

__ U.S. __, __, 138 S. Ct. 1188, 1192 (2018) (explaining that, in the § 2254

context, “the federal court should ‘look through’ the unexplained decision to the

last related state-court decision that does provide a relevant rationale. . . . [and]

presume that the unexplained decision adopted the same reasoning”); see also Ylst

v. Nunnemaker, 501 U.S. 797, 803, 111 S. Ct. 2590, 2594 (1991) (explaining

that“[w]here there has been one reasoned state judgment rejecting a federal claim

[in state habeas corpus proceedings], later unexplained orders upholding that

judgment or rejecting the same claim rest upon the same ground”).

      Our review must be “highly deferential to the state court’s decision.” Davis

v. Jones, 506 F.3d 1325, 1331 (11th Cir. 2007) (quotation marks omitted). That is

because “an unreasonable application of federal law is different from an incorrect

application of federal law.” Williams v. Taylor, 529 U.S. 362, 410, 120 S. Ct.
1495, 1522 (2000). In other words, a state court’s decision is “contrary to” federal


                                           18
             Case: 17-12459     Date Filed: 08/13/2018    Page: 19 of 24


law if “the state court arrives at a conclusion opposite to that reached by [the

Supreme Court] on a question of law or if the state court decides a case differently

than [the Supreme] Court has on a set of materially indistinguishable facts.” Id. at

412–13, 120 S. Ct. at 1523.

      Larry Collins argues that the state trial court erred in denying his ineffective

counsel claim because it unreasonably applied the Supreme Court’s standard for

deciding ineffective counsel claims, as set forth in Strickland v. Washington, 466
U.S. 668, 104 S. Ct. 2052 (1984). To make a successful claim of ineffective

assistance of counsel, a defendant must show both that (1) his counsel’s

performance was deficient, and (2) the deficient performance prejudiced his

defense. Id. at 687, 104 S. Ct. at 2064. There is a strong presumption that counsel

“rendered adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment.” Id. at 690, 104 S. Ct. at 2066. Prejudice

occurs when there is a “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Id. at 694, 104 S. Ct. at 2068. Failure to establish either prong is fatal and makes it

unnecessary to consider the other. Id. at 697, 104 S. Ct. at 2069.

      When analyzing a claim of ineffective assistance under § 2254(d), our

review is doubly deferential to the state court’s application of Strickland.

Harrington v. Richter, 562 U.S. 86, 101, 105, 131 S. Ct. 770, 785–86, 788 (2011).


                                          19
               Case: 17-12459        Date Filed: 08/13/2018       Page: 20 of 24


In other words, “the question is not whether counsel’s actions were reasonable.

The question is whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id. at 105, 131 S. Ct. at 788. “A state court’s

determination that a claim lacks merit precludes federal habeas corpus relief so

long as fairminded jurists could disagree on the correctness of the state court’s

decision.” Id. at 101, 131 S. Ct. at 786 (quotation marks omitted). As the Supreme

Court recently stated, “this standard is difficult to meet because it was meant to

be.” Sexton v. Beaudreaux, 585 U.S. __, 138 S. Ct. 2555, 2558 (2018) (quoting

Harrison, 562 U.S. at 102, 131 S. Ct. at 786 (quotation marks omitted)).

                                     III. DISCUSSION

       The district court properly ruled that Petitioner Larry Collins failed to

establish that the state trial court unreasonably applied Strickland to his ineffective

counsel claim. 5 Vilaire’s medical entry was read aloud and published to the jury

during defense counsel’s cross-examination of a state witness and was separately

discussed during the direct examination of the defense’s memory expert. The

medical entry was also admitted into evidence. Moreover, Vilaire did not have to

undergo cross-examination about what Eric told her while he was recovering at the

hospital over a month after the attack.



       5
        Like the state trial court, we assume arguendo that Petitioner Larry Collins’ trial counsel
was deficient for not investigating or calling Vilaire as a witness at trial.
                                                20
               Case: 17-12459     Date Filed: 08/13/2018    Page: 21 of 24


         Second, Larry Collins has not proffered what Vilaire’s live testimony would

have been or if it could have differed from the medical entry. Importantly,

Vilaire’s testimony would not have provided her personal account of the attempted

premeditated murders but only what Eric told her. At best, her testimony could

only have served as impeachment testimony, not substantive evidence of Larry

Collins’ innocence. This is because Vilaire’s retelling of Eric’s statements

constitutes inadmissible hearsay. See Fla. Stat. §§ 90.801, 90.802 (defining

inadmissible hearsay as “a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted”). If anything, trial counsel put the medical entry to effective use by

getting it before the jury without Vilaire being subject to cross-examination by the

State.

         Third, there is little impeachment value in Eric’s statements to Vilaire.

When Eric spoke to Vilaire, he focused on the second assailant and never stated

explicitly that Larry Collins did not shoot him and Zachery in the truck. And Eric

stated that once the shooting started outside the truck, Larry Collins robbed them,

placing Larry Collins inside the truck, which was consistent with what Eric and

Zachery testified.

         Fourth, any impeachment value in Eric’s December 30, 2005 statements to

Vilaire was greatly diminished by the fact that Eric’s November 23, 2005


                                            21
             Case: 17-12459     Date Filed: 08/13/2018    Page: 22 of 24


statements to police at the crime scene and at the hospital were consistent with his

pretrial hearing and deposition testimony—namely that Larry Collins shot Eric and

Zachery. This is on top of the considerable physical evidence found inside

Zachery’s truck indicating that the backseat passenger, Larry Collins, was shooting

from the backseat that night.

      Regardless, Vilaire’s medical entry was read to the jury, who apparently

found it insufficient to rebut the overwhelming evidence that Larry Collins shot

Eric and Zachery. This evidence included: (1) the testimony of Eric, who stated

that Larry Collins shot him several times (including one shot to Eric’s face as Eric

was looking at Larry Collins); (2) the testimony of Zachery, who also testified that

Larry Collins shot him several times; (3) the swab test, which revealed that there

was gunshot residue on Larry Collins’ hands; (4) the testimony of one forensic

technician, who testified that he found spent bullet casings on the floor of the truck

near where Larry Collins had been sitting and bullet fragments in the back of the

driver’s seat (and no one, not even Larry Collins, disputes that there was only one

person sitting in the back seat of Zachery’s truck at the time of the shooting: Larry

Collins); (5) a Miami police officer’s testimony that Eric identified Larry Collins

as his attacker while paramedics treated Eric at the crime scene; (6) the testimony

of a Miami detective, who stated that Eric told him that “his friend, Larry” attacked

him after Eric was taken to the hospital on the night of the incident; (7) Eric’s and


                                          22
              Case: 17-12459      Date Filed: 08/13/2018     Page: 23 of 24


Zachery’s statements to the police while at the crime scene that their attacker

parked his black Lexus SUV near the crime scene; and (8) the testimony of a

Miami police officer, who described finding a black Lexus SUV near the crime

scene and determined that Larry Collins was the owner. With the amount of

evidence stacked against Larry Collins, it was not unreasonable for the Florida

state trial court to conclude that Vilaire’s live testimony probably would not have

changed the outcome of Larry Collins’ trial.

       Furthermore, Larry Collins’ ineffective counsel claim fails because he has

not proffered what statements or information, if any, Vilaire would have

introduced had she testified at trial. “It is well-settled in this Circuit that a

petitioner cannot establish an ineffective assistance claim simply by pointing to

additional evidence that could have been presented.” Van Poyck v. Fla. Dep’t of

Corr., 290 F.3d 1318, 1324 (11th Cir. 2002) (citing Waters v. Thomas, 46 F.3d
1506, 1518 (11th Cir. 1995)). Larry Collins’ conclusory arguments about Vilaire

cannot support his ineffective counsel claim. See Tejada v. Dugger, 941 F.2d
1551, 1559 (11th Cir. 1991).




                                            23
               Case: 17-12459       Date Filed: 08/13/2018      Page: 24 of 24


       For these reasons, Larry Collins has not carried his burden to show that the

state trial court’s decision applying Strickland and denying his ineffective counsel

claim was unreasonable or contrary to established Supreme Court precedent.6

                                   IV. CONCLUSION

       We affirm the district court’s denial of Petitioner Larry Collins’ § 2254

habeas corpus petition.

       AFFIRMED.




       6
        We do not address Petitioner Larry Collins’ argument that the district court erred in
denying him an evidentiary hearing because that issue falls outside of the COA. See Williams v.
McNeil, 557 F.3d 1287, 1290 n.4 (11th Cir. 2009) (“Our appellate review is limited to the issues
specified in the COA.”). In any event, no evidentiary hearing is necessary because, for the
reasons stated above, Larry Collins has not alleged facts that would warrant habeas relief under
Strickland. Tejada, 941 F.2d at 1559 (explaining that a petitioner is entitled to an evidentiary
hearing when he alleges facts which, if true, would warrant habeas relief).
                                               24